Name: Commission Regulation (EC) No 1158/94 of 20 May 1994 correcting Regulation (EC) No 1082/94 on a special intervention measure for barley in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities21 . 5. 94 No L 129/11 COMMISSION REGULATION (EC) No 1158/94 of 20 May 1994 correcting Regulation (EC) No 1082/94 on a special intervention measure for barley in Spain submitted for the opinion of the Management Committee ; whereas the Regulation in question should therefore be corrected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EEC) No 2193/93 (2), and in particular Article 6 (2) thereof, Whereas Commission Regulation (EC) No 1082/94 (3) opens an invitation to tender for the export of 300 000 tonnes of barley ; Whereas the purpose of Regulation (EC) No 1082/94 is to allow the barley to be exported during the 1994/95 marketing year ; whereas the licences issued in connec ­ tion with this invitation to tender should accordingly be valid only from 1 July 1994 ; Whereas, as a result of an error, the text of Regulation (EC) No 1082/94 does not correspond to the measures HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 6 (2) of Regulation (EC) No 1082/94 : 'However, licences issued before 1 July 1994 may be used only from that date.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 21 . 0 OJ No L 196, 5. 8 . 1993, p. 22 . (3) OJ No L 120, 11 . 5. 1994, p. 24.